Exhibit 10.2

 

Execution Version

 

INCREASE JOINDER

 

This INCREASE JOINDER, dated as of June 4, 2013 (this “Increase Joinder”), with
respect to the Amended and Restated Credit Agreement, dated as of May 7, 2012
(as further amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among SUMMIT MIDSTREAM HOLDINGS,
LLC, a Delaware limited liability company, the Lenders party thereto, THE ROYAL
BANK OF SCOTLAND PLC, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as collateral agent for the Secured
Parties (in such capacity, the “Collateral Agent”), THE ROYAL BANK OF SCOTLAND
PLC and BANK OF AMERICA, N.A., as issuing banks (each in such capacity, the
“Issuing Bank”), and the other arrangers and agents party thereto.

 

A.                                    Section 2.20(a) of the Credit Agreement
provides that Borrower may, from time to time, request Incremental Commitments
in an aggregate amount not to exceed $50.0 million subject to adjustments as set
forth therein and subject to the terms and conditions set forth therein.

 

B.                                    Borrower desires to incur Incremental
Commitments pursuant to Section 2.20(a) of the Credit Agreement in an aggregate
principal amount of $50.0 million (the “Incremental Facility”), which will be
used by Borrower and its subsidiaries from time to time in accordance with
Section 5.08 of the Credit Agreement.

 

C.                                    The lenders identified as “Incremental
Lenders” on the signature pages hereto (the “Incremental Lenders”) desire to
provide Incremental Commitments in the several amounts set forth on Schedule A
hereto.

 

D.                                    Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement.

 

In consideration of the premises and the agreements, provisions and covenants
contained herein, the parties hereto hereby agree, on the terms and subject to
the conditions set forth herein, as follows:

 

SECTION 1.                            Increase Joinder.

 

A.                                    This Increase Joinder is a “joinder
agreement” referenced in Section 2.20(a) of the Credit Agreement.  Borrower, the
Administrative Agent and the Incremental Lenders hereby agree that the
Incremental Commitments shall become effective upon the satisfaction of the
conditions set forth in Section 2 hereof (the date on which such conditions are
satisfied, the “Increase Amount Date”).

 

B.                                    Borrower, the Administrative Agent and the
Incremental Lenders hereby agree that the Incremental Commitments and Revolving
Facility Loans made with respect thereto shall have terms identical to those of
the existing Revolving Facility Commitments and the existing Revolving Facility
Loans (other than with respect to upfront fee pricing).  After giving effect
hereto on the Increase Amount Date, the Incremental Commitments shall be deemed
to be Revolving Facility Commitments and the Revolving Facility Commitments
shall be deemed increased by the amount of the Incremental Facility.  Each
Incremental Lender’s Incremental Commitment shall be in the amount set forth on
Schedule A hereto.  The Revolving Facility Commitments of the existing Revolving
Facility Lenders and the Incremental Lenders shall be adjusted as provided in
Section 2.20(b) of the Credit Agreement and as further provided on Schedule A
hereto.

 

C.                                    After giving effect hereto on the Increase
Amount Date, there shall be $0 of further capacity to effectuate Incremental
Commitments pursuant to Section 2.20(a) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 2.                            Conditions Precedent.  The occurrence of
the Increase Amount Date is subject to the following conditions:

 

A.                                    the Administrative Agent shall have
received signature pages for this Increase Joinder from Borrower and the
Incremental Lenders;

 

B.                                    the Administrative Agent shall have
received from Borrower a certificate, executed by the secretary of Borrower (or
such other officer as may be acceptable to the Administrative Agent) in form and
substance satisfactory to the Administrative Agent, attaching a copy of the
resolutions, in form and substance reasonably satisfactory to the Administrative
Agent, of the Board of Directors (or similar body) of Borrower (or a duly
authorized committee thereof) authorizing the execution, delivery and
performance of this Increase Joinder and the related transactions;

 

C.                                    Borrower shall have provided written
notice of their request for the Incremental Facility, which notice shall include
all such information required by Section 2.20(a) of the Credit Agreement and
shall have been delivered to the Administrative Agent at least five Business
Days prior to the Increase Amount Date;

 

D.                                    the Administrative Agent shall have
received from Borrower a certificate in form and substance satisfactory to the
Administrative Agent, which certificate has been executed by the secretary of
Borrower (or other such officer as may be acceptable to the Administrative
Agent) and certifies that

 

(i)                                     no Default or Event of Default exists;

 

(ii)                                  the representations and warranties
contained in Article III of the Credit Agreement and the other Loan Documents
are true and correct as of the date hereof in all material respects, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall have been true and correct in all
material respects as of such earlier date; and

 

(iii)                               the Borrower and its Restricted Subsidiaries
are in compliance, on a Pro Forma Basis, with the Financial Performance
Covenants recomputed as at the last day of the most recently ended fiscal
quarter of the Borrower and its Restricted Subsidiaries.

 

E.                                     Borrower shall have paid all amounts owed
pursuant to Section 2.16 of the Credit Agreement in connection with the
provisions of the Incremental Commitments;

 

F.                                      Borrower shall have paid all amounts
owed pursuant to Section 8 hereof;

 

G.                                    Borrower and each Subsidiary Loan Party
shall have entered into and delivered to the Administrative Agent and the
Collateral Agent, reaffirmations of the guarantees and the security interests
and Liens granted by such Persons under the Collateral Documents in a form
reasonably satisfactory to the Administrative Agent and Collateral Agent;

 

H.                                   Borrower shall have paid to the
Administrative Agent, for the benefit of each Incremental Revolving Lender, a
fee equal to 0.50% of the aggregate amount of each such Incremental Lender’s
Incremental Commitment on the Increase Amount Date; and Borrower shall have paid
to RBS Securities Inc., as lead arranger with respect to this Increase Joinder,
such fees as Borrower and RBS Securities Inc. have separately agreed to; and

 

2

--------------------------------------------------------------------------------


 

I.                                        the Administrative Agent shall be
satisfied that, on and as of the Increase Amount Date, the Revolving Commitments
shall have increased by at least $10.0 million pursuant to this Increase
Joinder.

 

SECTION 3.                            Post Closing Obligations.  If requested by
the Collateral Agent (in its sole discretion), within sixty (60) days of the
Increase Amount Date, or such later date as the Collateral Agent shall agree in
its sole discretion, the Collateral Agent shall have received either:

 

A.                                    a favorable opinion, addressed to the
Administrative Agent, Collateral Agent and each of the Lenders, in form and
substance reasonably satisfactory to the Collateral Agent, from local counsel in
each jurisdiction in which the Mortgaged Properties are located substantially to
the effect that:

 

(i)                                     the recording of the Mortgages are the
only filings or recordings necessary to give constructive notice to third
parties of the lien created by the Mortgages as security for the Secured
Obligations (including the new Incremental Facility); and

 

(ii)                                  no other documents, instruments, filings,
recordings, re-recordings, re-filings or other actions are necessary under
applicable law in order to maintain the continued validity or priority of the
liens created by each Mortgage as security for the Secured Obligations
(including the new Incremental Facility); or

 

B.                                    such other documentation with respect to
each Mortgaged Property, in each case in form and substance reasonably
acceptable to the Collateral Agent, as shall confirm the validity and perfection
of the lien in favor of the Secured Parties, including, without limitation:

 

(i)                                     With respect to each Mortgage
encumbering Mortgaged Property, an amendment thereof (each a “Mortgage
Amendment”) duly executed and acknowledged by the applicable Loan Party, and in
form for recording in the recording office where each such Mortgage was
recorded, together with such certificates, affidavits, questionnaires or returns
as shall be required in connection with the recording or filing thereof under
applicable law, in each case in form and substance reasonably satisfactory to
the  Collateral Agent;

 

(ii)                                  With respect to each Mortgage Amendment,
opinions of local counsel to the Loan Parties, which opinions (a) shall be
addressed to the Administrative Agent, Collateral Agent and each of the Lenders,
(b) shall cover the enforceability of the respective Mortgage as amended by the
Mortgage Amendment and such other matters incident to the transactions
contemplated herein as the Collateral Agent may reasonably request and (c) shall
be in form and substance reasonably satisfactory to the Collateral Agent;

 

(iii)                               Evidence reasonably acceptable to the
Collateral Agent of payment by Borrower of all search and examination charges,
escrow charges and related charges, mortgage recording taxes, fees, charges,
costs and expenses required for the recording of the Mortgage Amendments
referred to above; and

 

(iv)                              with respect to each Mortgaged Property, each
Loan Party shall have made all notifications, registrations and filings, to the
extent required by, and in accordance with, any Law of any Governmental
Authority requiring notification of the buyer, lessee, mortgagee, assignee or
other transferee of any Real Property, facility, establishment or business, or
notification, registration or filing to or with any Governmental Authority, in
connection with the sale, lease, mortgage, assignment or other transfer
(including any transfer of control) of any Real Property.

 

3

--------------------------------------------------------------------------------


 

SECTION 4.                            Representations and Warranties.  Borrower
represents and warrants to the Administrative Agent and each of the Lenders that
this Increase Joinder is within Borrower’s organizational powers and has been
duly authorized by all necessary organizational action on the part of Borrower. 
This Increase Joinder has been duly executed and delivered by Borrower and
constitutes, a legal, valid and binding obligation of Borrower, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.  This Increase Joinder will not violate any
Requirement of Law in any material respect, will not violate or result in a
default or require any consent or approval under any indenture, agreement or
other instrument binding upon any Company or its property, or give rise to a
right thereunder to require any payment to be made by any Company, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.                            Credit Agreement.  Except as specifically
provided hereby, the Credit Agreement shall continue in full force and effect in
accordance with the provisions thereof as in existence on the date hereof. 
After the Increase Amount Date, any reference to the Credit Agreement in any
Loan Document shall mean the Credit Agreement as modified hereby.  This Increase
Joinder shall be a Loan Document for all purposes.

 

SECTION 6.                            Applicable Law.  This Increase Joinder
shall be construed in accordance with and governed by the law of the State of
New York, without regard to conflicts of law principles that would require the
application of the laws of another jurisdiction.

 

SECTION 7.                            Counterparts.  This Increase Joinder may
be executed in two or more counterparts, each of which shall constitute an
original but all of which when taken together shall constitute one contract. 
Delivery of an executed signature page of this Increase Joinder by facsimile or
“pdf file” transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

SECTION 8.                            Expenses.  Borrower agrees to reimburse
the Administrative Agent for the reasonable out-of-pocket expenses incurred by
it in connection with this Increase Joinder, including the reasonable fees,
charges and disbursements of Sidley Austin LLP, counsel for the Administrative
Agent, and of local counsel to the Administrative Agent.

 

SECTION 9.                            Headings.  The Section headings used
herein are for convenience of reference only, are not part of this Increase
Joinder and are not to affect the construction of, or to be taken into
consideration in interpreting, this Increase Joinder.

 

[Signature pages to follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Increase Joinder to be
duly executed by their respective authorized officers as of the day and year
first written above.

 

 

 

SUMMIT MIDSTREAM HOLDINGS LLC, as Borrower

 

 

 

By:

Summit Midstream Partners, LP, its sole member

 

 

 

 

 

 

By:

/s/ Steve Newby

 

Name:

Steve Newby

 

Title:

President and Chief Executive Officer

 

Summit — Increase Joinder

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

as Administrative Agent, Collateral Agent and an Incremental Lender

 

 

 

 

 

By:

/s/ Sanjay Remond

 

Name:

Sanjay Remond

 

Title:

Authorized Signatory

 

Summit — Increase Joinder

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as an Incremental Lender

 

 

 

 

 

By:

/s/ Jason S. York

 

Name:

Jason S. York

 

Title:

Authorized Signatory

 

Summit — Increase Joinder

 

--------------------------------------------------------------------------------


 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as an Incremental Lender

 

 

 

 

 

By:

/s/ Michael Getz

 

Name:

Michael Getz

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Marcus M. Tarkington

 

Name:

Marcus M. Tarkington

 

Title:

Director

 

Summit — Increase Joinder

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA NA, as an Incremental Lender

 

 

 

 

 

By:

/s/ Michael J. Clayborne

 

Name:

Michael J. Clayborne

 

Title:

Vice President

 

Summit — Increase Joinder

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, as an Incremental Lender

 

 

 

 

 

By:

/s/ Kathleen J. Bowen

 

Name:

Kathleen J. Bowen

 

Title:

Senior Vice President

 

Summit — Increase Joinder

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as an Incremental Lender

 

 

 

 

 

By:

/s/ Sreedhar R. Kona

 

Name:

Sreedhar R. Kona

 

Title:

Vice President

 

Summit — Increase Joinder

 

--------------------------------------------------------------------------------


 

 

AMEGY BANK NATIONAL ASSOCIATION, as an Incremental Lender

 

 

 

 

 

By:

/s/ Jill McSorley

 

Name:

Jill McSorley

 

Title:

Senior Vice President

 

Summit — Increase Joinder

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as an Incremental Lender

 

 

 

 

 

By:

/s/ Nancy Mak

 

Name:

Nancy Mak

 

Title:

Senior Vice President

 

Summit — Increase Joinder

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as an Incremental Lender

 

 

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

Summit — Increase Joinder

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as an Incremental Lender

 

 

 

 

 

By:

/s/ John S. Lesikar

 

Name:

John S. Lesikar

 

Title:

Vice President

 

Summit — Increase Joinder

 

--------------------------------------------------------------------------------


 

Schedule A

 

Incremental Commitments

 

--------------------------------------------------------------------------------